Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Functional Language – Claim Interpretation
The Examiner finds that the instant claims 1-19, which are apparatus claims directed to computerized devices, are replete with intended-use statements that recite desired end results obtainable from functions that that the system or device is capable of executing (“executable to”) but is not positively required to execute. Statements of functions a computer is capable of executing do not distinguish over any fully-capable, general-purpose programmable prior art computing device in an apparatus claim. 
Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
MPEP 2114 Part IV. provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is again stated that functional claim language that is not limited to a specific structure covers all computerized devices that are capable of performing the recited computer-implemented function. Note in particular:
See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information

In the instant case, the Examiner finds the following instant claim language to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform:
In claim 1, “the one or more virtual machines executable to: receive a stream request […] generate contextual information […] transmit the requested stream to the viewing device […]
In claim 11, “the one or more virtual machines executable to: receive a custom view request […] initiate a custom camera character […] direct the custom character […] generating a view of the gameplay session […] transmitting the generated view to the viewing device”
In claim 15, “wherein the virtual machines executable to: receive information […] analyze video content […] identify a subset of the analyzed video content […] provide the identified subset of the analyzed video content”

The Examiner reaches the same conclusion as the court in Intel Corp, that is, all of the functions claimed in the instant independent claims (receiving stream requests, custom view requests, and/or information, generating contextual information, generating views of the gameplay session, etc.) that are merely stated as being functional capabilities of a programmable processor fail to distinguish over any programmable computing device. The only structure required to anticipate each of claims 1, 11 and 15 is one or more programmable computing devices that is Internet and server-connected and capable of executing virtual machines. The remainder of the independent and dependent claim limitations recite further details of what functions the apparatus could be, but is not necessarily, programmed to perform. The claims can likely be interpreted far broader than Applicant intends. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0367238 A1 to Perrin et al.
Re claims 11-12, Perrin discloses: A system for generating custom views within a cloud-based game, the system comprising: 
a server that stores information for generating custom views within a multiplayer cloud-based multiplayer game title; [0067], ‘the input from the given client device may convey that the user of the given client device wishes to select a particular camera view (e.g., first-person or third-person) or reposition his or her viewpoint within the virtual world.’
and 
one or more virtual machines associated with an Internet-connected server, (Fig. 5 No. 51-540, No. 130, wherein Fig. 5 diagrams that each virtual machine can host a game through a virtual machine manager 550 and ultimately interact with client device I/O. Refer also to: 
[0056], “the video game functional module 270 may be executed within the environment of a virtual machine that may be supported by an operating system that is also being executed by a CPU (such as the CPUs 220C, 222C in the compute server 200C or the CPUs 220H, 222H in the hybrid server 200H).
[0108], “In the example of FIG. 5, game processing for providing game screens (graphics output 206), which is media output to each of the client devices, is executed in virtual machines 510-540 constructed by a virtual machine manager 550, for example. In other words, each virtual machine is arranged as an entity for executing processing for the above described the video game functional module 270, the rendering functional module 280 and the video encoder
285. The virtual machine manager 550 constructs a virtual machine for executing game processing for a client device when a request for game screen provision is received from the client device, for example, and causes it to execute the processing. It also manages a state of the constructed virtual machine.”
	[0134], “By another user using the SNS clicking the image of the screen shot, for example, after the list is published by the posting, a client terminal of that user connects to the server system 100, and the user can play the corresponding game from the state according to the screen shot. Here, the CPU 222 causes the virtual machine manager 550 to construct a virtual machine for execution of the game with that user as the player.”
the one or more virtual machines executable to: 
receive a custom view request from a viewing device associated with a gameplay session of the cloud-based multiplayer game title; [0067], [0069]
initiate a custom camera character that obtains view-based information within the gameplay session; [0067], [0069]
direct the custom camera character to a location within an environment of the cloud-based multiplayer game title based on the received custom view request, the custom camera character obtaining view-based information associated with the location; generating a view of the gameplay session using the obtained view-based information; and transmitting the generated view to the viewing device. [0067], [0069], [0078], ‘At action 320B, the video game functional module 270 may generate a set of commands for rendering into graphics (video data) the objects that were identified at action 310B. Rendering may refer to the transformation of 3-D or 2-D coordinates of an object or group of objects into data representative of a displayable image, in accordance with the viewing perspective and prevailing lighting conditions. This may be achieved using any number of different algorithms and techniques’
Re claims 13-14, As discussed in the Functional Language interpretation section above, parent claim 11 recites all of the functions of that independent claim, and its dependents, as functions that a virtual machine is executable to perform. See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). Claims 13-14 fail to distinguish over the programmable computing devices of Perrin which comprise virtual machines executable to perform functions related to customized spectator streams because these functions are not positively required to be executed and Perrin is structurally capable thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058103 A1 to Danieli et al. in view of US 2015/0367238 A1 to Perrin et al.
Re claim 1, Danieli teaches: A system for streaming, (Abstract, a system and method for monitoring the state of a streaming game event so that customized streams can be provided to different spectators, including contextual virtual commentary appropriate for the action occurring in the event.) the system comprising: 
an internet-connected server that stores information for generating customized streams regarding a gameplay session of a cloud-based multiplayer game title; (Fig. 7 diagrams an embodiment of Danieli wherein a spectator process 458 provides spectating streams to a plurality of spectators No. 462-472 who may be spectating from different types of devices such as PC’s, TV’s, and cell phones. Danieli notes that the game(s) of his invention are  played by client devices that have an Internet connection to the game server, see [0003], [0005], [0033], [0034], [0036], [0038], [0045], [0047], [0055], [0072], [0073])and 
one or more virtual machines associated with the Internet-connected server, the one or more virtual machines ([0076] of Danieli notes that the customized streams transmitted to his spectators  to the Windows Media Server 460 by Game Server 452 can be run in a virtual machine) executable to: 
receive a stream request from a viewing device to view a stream, the requested stream associated with the streamlining based multiplayer game title; ([0069], [00870], the spectator process can produce spectator streams on demand when a spectator connects to the media server or other server handling the distribution of the spectator data streams and makes a request for the spectator data for a specific game or other event)
generate contextual information about the requested stream; (Abstract, also see [0075] which describes that, ‘the present invention enables an automatically generated (by a computer) virtual narrative or commentary of appropriate comments to be included with the spectator data streams that are transmitted to each of the spectators, who are following an event. The narrative may explain rules of the event that relate to activities that just occurred in the event, or explain details of the game, or provide information about the participants, or about other matters of likely interest to the spectators. These metadata will be automatically generated, but can also be combined with a human commentary, for special events, if desired by the organizer of the event. Again, the spectator data streams provided for use on different types of electronic devices used to listen to and/or view the data streams will be tailored to match the capabilities of the devices.’ (emphasis added)
 and 
transmit the requested stream to the viewing device, wherein the transmitted stream incorporates the contextual information, and wherein the transmitted stream is received and displayed by the viewing device. (Abstract, [0075], [0077]-[0078], [0081],the spectator streams can be rendered and stored or can be rendered for viewing in near-real time on the various spectator devices(subject to a delay to ensure cheating or collusion are not possible)
Although Danieli teaches the same inventive concept substantially as claimed including providing customized metadata for internet-based game streaming, Danieli was published in 2006 and pre-dates the existence of cloud computing, and as such does not specifically disclose that the streaming, server-based games are cloud-based games.
Perrin is an analogous prior art online gaming reference that supports spectator stream generation and which teaches that it was known for server-based online games to be provided as cloud-based games, see Perrin [002], [0022], [0025], [0054], wherein the gaming server 100 of Perrin is disclosed as being a cloud gaming server.)
It would have been obvious to one having ordinary skill in the art at the time of the invention that the gaming server of Danieli could have been a cloud server as taught by Perrin to take advantage of known technological updates in a predictable way. Known advantages of cloud servers that have lead to their widespread use in massively multiplayer online game streaming is increased scalability, increased flexibility, low cost and security.
Re claims 2, 4, 7, 10, Danieli teaches that spectator streams may be customized based on viewer-specific information such as ‘type of device’, see [0009]-[0010]. [0010] describes that a spectator model is created and updated for each different spectator and ‘appropriate data streams are generated, based upon the updated spectator model, for each different type of device being used by the spectators […]’ [0073]. [0071] describes that the type of game preferred by a spectator will influence the customization of the spectator stream. [0081] also describes that spectators can choose their level of interactivity with a spectator stream.
Re claim 3, Danieli teaches in [0046] that spectator streams may be customized depending on the location of the viewer. 
Re claim 5, refer to [0075] of Danieli.
Re claim 6, this claim as a whole is directed to the graphical appearance or content of printed messages that are to be conveyed to a user by a display of a computing device. Such claims directed solely to the appearance of computer graphics on a display device, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claim to the second case, wherein the claimed information including advertisements is solely directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
	Re claim 8, Danieli acknowledges that his stream customizations factor in hardware capabilities of devices, for example, in [0075], ‘only a subset of metadata comprising the virtual
commentary might be provided to electronic devices having a limited bandwidth or limited capability to receive continuous audio data streams.’ This meets the claimed intended use of being able to display without skips or pauses.
Re claim 9, Danieli further discloses in [0007] that ‘ spectators would benefit from being able to selectively view the game action from different viewpoints, using software that is included as metadata and which responds to the input from spectators to control the viewpoint.’
Re claim 15, refer to the rejection of claim 1, wherein in Fig. 11 Danieli teaches to examine a game state of a game being streamed from a game server (which further teaches to analyze video content generated based on gameplay…) and to generate data streams based on an updated spectator model for a particular spectator device and to propagate the streams (which further teaches to receive information regarding a viewing device associated with a set of viewing preferences, identify a subset of the analyzed video content, and provide the identified subset of the analyzed content to the viewing device.)
Re claim 16, see the mention of virtual machines in [0076] of Danieli and [0108]-[0109] which further defines what the characteristics of a virtual machine are by definition of the technology in the art. 
Re claims 17-19, Danieli teaches that spectator streams may be customized based on viewer-specific information such as ‘type of device’, see [0009]-[0010]. [0010] describes that a spectator model is created and updated for each different spectator and ‘appropriate data streams are generated, based upon the updated spectator model, for each different type of device being used by the spectators […]’ [0073]. [0071] describes that the type of game preferred by a spectator will influence the customization of the spectator stream. [0081] also describes that spectators can choose their level of interactivity with a spectator stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715